WOOLSEY, District Judge.
This motion to set aside purported service of process, subpoena in an Equity Cause on defendant Morgan Lithograph Company is granted.
The statement in the affidavits of Vernon Chamley and E. S. Gaylor, Jr., submitted for the defendant which has appeared specially, to the effect that the Morgan Lithograph Company went into federal receivership in equity in Ohio, Northern district, on June 22, 1933, that Mr. Chamley was appointed receiver, and that when Gaylor was served with the subpoena herein on June 23, 1933, he was employed by the receiver and not by the company are not challenged, and it is hard to see how they could be successfully challenged. This renders any reference to ascertain facts unnecessary, for those facts thus established preclude any personal jurisdiction of the company herein, for the subpoena was not served on an agent thereof. Feder v. A. B. Fiedler & Sons et al. (C. C.) 116 F. 378, 379.
Settle order on notice.